                                                      Clear Form
DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins): 31 minutes
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Indira Aguilar                              2:16pm to 2:47pm
MAGISTRATE JUDGE                           DATE                                       NEW CASE         CASE NUMBER
Kandis A. Westmore                        6/14/2019                                                  19-cr-00043-YGR-7
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Cameron Moore-Williams                              N         P       Ashley Riser                         APPT.
U.S. ATTORNEY                              INTERPRETER                               FIN. AFFT           COUNSEL APPT'D
Brigid Martin for Shaio Lee                                                          SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                              Victoria Gibson                          APPT'D COUNSEL              OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                             TRIAL SET
                                                              Bail Review/
       I.D. COUNSEL                ARRAIGNMENT              BOND HEARING             IA REV PROB. or         OTHER
                                                             31 minutes              or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.            ATTY APPT
                                                                                                             HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON               READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                 SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R              APPEARANCE BOND             $                                                  SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                DETAINED           RELEASED      DETENTION HEARING             REMANDED
      FOR               SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
      DETENTION         REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                                ATTY APPT                BOND                     STATUS RE:
9/27/19 (already set)              HEARING                  HEARING                  CONSENT               TRIAL SET

AT:                                SUBMIT FINAN.             PRELIMINARY             CHANGE OF             STATUS
                                   AFFIDAVIT                 HEARING                 PLEA
1:00PM                                                       _____________
BEFORE HON.                        DETENTION                 ARRAIGNMENT             MOTIONS               JUDGMENT &
                                   HEARING                                                                 SENTENCING
YGR
       TIME W AIVED                TIME EXCLUDABLE           IDENTITY /              PRETRIAL              PROB/SUP REV.
                                   UNDER 18 § USC            REMOVAL                 CONFERENCE            HEARING
                                   3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
Deft was late to the Court hearing. Candis Smith, deft's sister, was present and asked to be removed from bond. Ms. Smith's
obligation to be Deft's custodian was terminated when Deft was accepted to the Halfway House. Ms. Smith is no longer
financially responsible for the $75,000 unsecured bond.
                                                                                          DOCUMENT NUMBER:
